Citation Nr: 0325926	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  03-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for the 
cause of the veteran's death.

The Board construes the appellant's claim for dependency and 
indemnity compensation (DIC), VA Form 21-534, as also claim 
for DIC under the provisions of 38 U.S.C.A. § 1318.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action. 


REMAND

The veteran died at the age of 81 in August 2001.  The 
official death certificate lists the immediate cause of death 
as sudden death due to a myocardial infarction.  At the time 
of the veteran's death, he was service-connected for post-
traumatic personality disorder, residuals of a skull 
fracture, evaluated as 30 percent disabling and hearing loss 
of the right ear rated as 20.  

The appellant asserts that the veteran's service-connected 
nervous and hearing loss disabilities resulted in stress 
which contributed to his fatal heart attack.  The appellant 
further asserts that the veteran was diagnosed with 
hypertension while in service.  The Board notes that 2 
elevated blood pressure readings were recorded on his service 
separation examination.  The first post-service clinical 
indication of high blood pressure was in 1981.  A private 
physician, Kevin G. Kelly, M.D., in September 2002 reported 
that that the veteran died of problems associated with his 
ongoing cardiovascular disease and that the veteran had been 
partially disabled due to his nervous condition.  The doctor 
added that he felt "it would be reasonable to assume the 
ongoing stress related to this chronic nervous condition was 
an exacerbating factor with regards to his subsequent cardiac 
death."  

There are no post service medical records regarding any 
treatment from 1947 until the veteran's death with the 
exception of records dated in 1981 and 1982 and the opinion 
from Dr. Kelly.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for post-traumatic personality 
disorder, residuals of a skull fracture, 
hearing loss of the right ear, and 
cardiovascular disease, including any 
records that might include blood pressure 
readings.  These documents should also 
include the terminal hospital report from 
the Russellville Hospital and any records 
of Dr. Kelly.

2.  The RO should then forward the claims 
files with any additional medical records 
to a VA cardiovascular specialist for 
review.  The examiner following a review 
of the claims file is requested to render 
an opinion as to the clinical 
significance of the inservice elevated 
blood pressures as they relate to 
hypertension for which the veteran was 
apparently treated following service.  

The examiner is also requested to render 
an opinion as to whether it is as likely 
as not that the cardiovascular disease 
was related to the veteran's military 
service, to include the elevated blood 
pressure readings noted at the separation 
examination?  If no, whether it is as 
likely as not that the service connected 
post-traumatic personality disorder, 
residuals of a skull fracture, and 
hearing loss of the right ear caused or 
aggravated the cardiovascular disease or 
otherwise contributed substantially or 
materially to the veteran's death?  The 
examiner is requested to comment on the 
September 2002 opinion from Dr. Kelly.  A 
complete rational for any opinion 
expressed should be included in the 
report. 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought is not granted the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


